
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.26


UNITED ONLINE, INC.
2008 MANAGEMENT BONUS PLAN

I.     PURPOSES OF THE PLAN

        1.01    The United Online, Inc. (the "Company") 2008 Management Bonus
Plan (the "Plan") is hereby established to promote the interests of the Company
by creating an incentive program to (i) attract and retain employees who will
strive for excellence and (ii) motivate those individuals to set and achieve
above-average objectives by providing them with rewards for contributions to the
financial performance of one or more business segments of the Company.

        1.02    For purposes of the Plan, the financial performance of one or
more both of the following business segments of the Company (the "Business
Segments") for the 2008 fiscal year shall be measured to determine the bonus
amounts (if any) payable for such fiscal year to the participants in the Plan:

(i)Communications Segment

(ii)Classmates Media Segment

        Accordingly, some participants may earn their bonuses based on the
combined performance of the two Business Segments, and other participants may
earn their bonuses based on the performance of a singe Business Segment.

II.    ADMINISTRATION OF THE PLAN

        2.01    The Plan is hereby adopted by the Compensation Committee of the
Company's Board of Directors (the "Committee") and shall be administered by the
Committee pursuant to the powers provided to the Committee by the Company's
Board of Directors.

        2.02    The bonuses that may be earned under the Plan shall be tied to
the financial performance of the applicable Business Segment or Segments for the
Company's 2008 fiscal year ending December 31, 2008 (the "2008 Year").

        2.03    The interpretation and construction of the Plan and the adoption
of rules and regulations for administering the Plan shall be made by the
Committee in its sole discretion. Decisions of the Committee shall be final and
binding on all parties who have an interest in the Plan.

III.  DETERMINATION OF PARTICIPANTS

        3.01    The following individuals (each a "Participant") will
participate in the Plan on the following basis:

(i)Mark R. Goldston, Frederic A. Randall, Jr., Scott H. Ray, Jeremy E. Helfand
and Paul E. Jordan shall each participate on the basis of the combined financial
results of the two Business Segments.

(ii)Gerald J. Popek, Robert J. Taragan and Matthew J. Wisk shall each
participate on the basis of the financial results for the Communications
Segment.

(iii)Steven B. McArthur shall participate on the basis of the financial results
for the Classmates Media Segment.

        3.02    A Participant shall be eligible to receive a bonus under the
Plan if employed by the Company or any of its subsidiaries on the date such
bonus is paid in accordance with Section 5.01 of the Plan (the "Bonus Payment
Date"). If a Participant is not employed by the Company or one of its
subsidiaries on the Bonus Payment Date, then such individual will not be
eligible to receive a bonus under the Plan; provided, however, that the
following special partial payment provisions shall be in effect:

(i)Should the Participant's employment terminate prior to the Bonus Payment Date
as a result of death or permanent disability, then the Committee shall provide
that individual

--------------------------------------------------------------------------------



or his estate with a pro-rated portion of the bonus such individual would have
earned, based on the Company's actual performance for the 2008 fiscal year in
the applicable Business Segment or Segments, had he continued in the Company's
employ through the Bonus Payment Date.

(ii)A Participant who is on a leave of absence or whose employment terminates
after the start of the 2008 Year and recommences prior to the Bonus Payment Date
may remain eligible at the discretion of the Committee, and the Committee may
provide that individual with a pro-rated portion of the bonus such individual
would have earned, based on the Company's actual performance for the 2008 fiscal
year in the applicable Business Segment or Segments, had he remained
continuously in the Company's employ through the Bonus Payment Date.

        3.03    For purposes of the Plan:

A.A Participant shall be considered an employee for so long as such individual
remains employed by the Company or one or more subsidiary corporations.

B.Each corporation (other than the Company) in an unbroken chain of corporations
beginning with the Company shall be considered to be a subsidiary of the
Company, provided each such corporation (other than the last corporation in the
unbroken chain) owns, at the time of determination, stock possessing more than
fifty percent of the total combined voting power of all classes of stock in one
of the other corporations in such chain.

C.Unless defined otherwise in any employment or severance agreement entitling
the Participant to a full or pro-rated bonus upon a disability termination,
permanent disability shall mean the Participant's inability, with or without
reasonable accommodation, to perform the essential duties and responsibilities
of his position with the Company by reason of any medically-determinable
physical or mental injury that is expected to result in such individual's death
or that has continued, or is expected to continue, for a period of twelve
(12) consecutive months or more.

D.In no event shall there be any duplication of bonus payments under this Plan
and any employment agreement or severance agreement between the Company and a
Participant that provides such individual with a stated bonus or bonus formula
for a particular year or includes a bonus component as part of a severance pay
formula thereunder. To avoid any such potential duplication, such Participant
shall only be entitled to receive the greater of the bonus amount earned by him
under this Plan and the bonus amount to which he may otherwise be entitled under
his employment or severance agreement. The accelerated vesting of any
outstanding equity awards held by the Participant under any of the Company's
stock plans, including any outstanding stock options, restricted stock or
restricted stock unit awards, or the extension of any exercise periods for such
stock options shall not be deemed to constitute a bonus payment for purposes of
this Section 3.03D.

IV.    BONUS AWARDS

        4.01    The individual bonus award payable under the Plan to each
Participant for the 2008 Year shall be in the form of a stock bonus payable in
shares of the Company's common stock ("Common Stock"), with the number of such
shares to be based on the performance of the Business Segment or Segments to
which that Participant has been assigned in accordance with Section 3.01. For
Participants assigned to both the Communications and Classmates Media Business
Segments, performance shall be measured in terms of the combined revenue and
operating income before depreciation, amortization and certain other expenses
("Adjusted OIBDA") for both Business Segments. Accordingly, 50% of their bonus
entitlement shall be based upon the achievement of the combined revenue targets
("Combined Revenue Targets") specified for those two Business Segments in
attached Schedule I, and the remaining 50% of their bonus entitlement shall be
based upon the achievement of the combined Adjusted

--------------------------------------------------------------------------------



OIBDA targets ("Combined Adjusted OIBDA Targets") specified for those two
Business Segments in attached Schedule I. For participants assigned to either
the Communications Business Segment or the Classmates Media Business Segment,
performance shall be measured in terms of the revenue and Adjusted OIBDA for the
particular Business Segment to which each such Participant has been assigned.
Accordingly, 50% of the bonus entitlement of each such Participant shall be
based upon the achievement of the revenue targets ("Segment Revenue Targets")
specified for his assigned Business Segment in attached Schedule I, and the
remaining 50% of his bonus entitlement shall be based upon the achievement of
the Adjusted OIBDA targets ("Segment Adjusted OIBDA Targets") specified for that
Business Segment in attached Schedule I.

        4.02    The following provisions shall govern the calculation of the
levels at which the Revenue Targets and Adjusted OIBDA Targets (whether measured
on a Combined or Segment basis) are attained for the 2008 Year and the
determination of the bonus amounts based on those calculations:

(a)In determining the actual level at which Adjusted Combined or Adjusted
Segment OIBDA has been attained, Adjusted OIBDA will be determined consistent
with the Company's historical methodology for calculating Adjusted OIBDA for
financial reporting purposes; provided, however, (1) Adjusted OIBDA shall be
calculated before restructuring expenses, merger related expenses, stock-based
compensation expenses and other expenses associated with the relocation of the
Company's or any of its subsidiaries' offices, (2) any bonus amounts which
accrue under this Plan shall not be included as an expense in computing Adjusted
OIBDA, (3) any adjustments to Adjusted OIBDA attributable to a change in
accounting principles shall be excluded and (4) all items of gain, loss or
expense for such fiscal year determined to be extraordinary or unusual in nature
or infrequent in occurrence, or related to the disposal of a segment of a
business, shall be excluded from Adjusted OIBDA.

(b)In the event the Company acquires other companies or businesses during the
2008 Year, the financial performance of those acquired entities shall not be
taken into account in determining whether the Combined or Segment Revenue
Targets and Combined or Segment Adjusted OIBDA Targets for the 2008 Year have
been achieved.

(c)In the event that revenue or Adjusted OIBDA (whether on a Combined or Segment
basis) falls between two specified targets on attached Schedule I, the resulting
stock bonus shall be interpolated on a straight-line basis between those two
points.

        4.03    The Committee shall determine the actual level at which each
applicable performance target for the 2008 Year has been attained and make the
stock bonus calculations required under the Plan. The Committee's determinations
and calculations shall be included as part of the formal minutes of the meeting
at which such determinations are made.

        4.04    No Participant shall earn or accrue any right to any portion of
a bonus award hereunder until the Bonus Payment Date.

V.     PAYMENT OF BONUS AWARDS

        5.01    The actual bonus to which each Participant becomes entitled
based on the level at which the Revenue and Adjusted OIBDA Targets (whether
measured on a Combined or Segment basis) are actually attained for the 2008 Year
shall be paid in shares of Common Stock drawn from the Company's 2001 Stock
Incentive Plan (the "Stock Plan"). The actual number of shares of Common Stock
payable to each Participant based on the attained level of such Revenue and
Adjusted OIBDA Targets shall be determined in accordance with the schedule set
forth on attached Schedule II. The bonus payments shall be distributed on the
February 16, 2009 Bonus Payment Date.

        5.02    The number of bonus shares allocated to each Participant in
attached Schedule II at each level of performance attainment has been determined
by dividing a percentage of the Participant's base salary for the 2008 fiscal
year (ranging from 50% to 100% of Mr. Goldston's base salary per performance
target and from 30% to 70% of base salary per performance target for all other
Participants) by $10.79, the average of the daily closing prices of the Common
Stock during the first

--------------------------------------------------------------------------------




quarter of 2008. Solely for purposes of applying any severance benefit formula
based on the bonus paid under this Plan to any Participant for the 2008 fiscal
year, the amount of such bonus shall be deemed equal to the cash amount obtained
by multiplying (i) the number of shares of Common Stock to which the Participant
becomes entitled under this Plan on the basis of the levels at which the
applicable Revenue and Adjusted OIBDA targets for the 2008 Year are attained by
(ii) $10.79, as adjusted to reflect any stock splits, stock dividends or other
similar events affecting the outstanding number of shares of Common Stock
without the Company's receipt of consideration, and shall not be deemed equal to
the Fair Market Value (as defined in Section 5.04) of the bonus shares issued to
the Participant on the Bonus Payment Date.

        5.03    Unless the Participant is notified to the contrary by the
Company (in writing or by electronic mail) at least thirty (30) days prior to
the Bonus Payment, the Company shall withhold, from the shares of Common Stock
otherwise issuable to each Participant as his bonus payment hereunder, a portion
of those shares with a "Fair Market Value" (as defined below) on the issuance
date equal to the applicable federal, state and local income and employment
withholding taxes; provided, however, that (i) the number of shares of Common
Stock which the Company shall be required to so withhold shall not exceed in
Fair Market Value the amount necessary to satisfy the Company's required tax
withholding obligations using the minimum statutory withholding rates for
federal and state tax purposes, including payroll taxes, that are applicable to
supplemental taxable income and (ii) the Company shall not withdraw the right to
such stock withholding from any Participant who has a contractual right to such
method of tax withholding in his employment agreement or any other agreement in
effect with the Company on the Bonus Payment Date. Should the Company provide
notice to one or more Participants without such contractual rights that the
stock withholding procedure is not to be utilized by the Company, then those
Participants must deliver a check to the Company for the applicable withholding
taxes on the Bonus Payment Date.

        5.04    For purposes of the Plan, the Fair Market Value per share of
Common Stock on any relevant date shall be equal to the closing selling price
per share on such date on the Nasdaq Global Select Market or, if such date is
not a date on which the Common Stock is traded, then the closing selling price
per share on the Nasdaq Global Select Market for the immediately preceding
trading date shall be determinative of Fair Market Value.

VI.   GENERAL PROVISIONS

        6.01    The Committee may at any time amend, suspend or terminate the
Plan, provided such action is effected by written resolution. Moreover, the
Committee reserves the right to amend this Plan as may be necessary or
appropriate to avoid adverse tax consequences under Section 409A of the Internal
Revenue Code of 1986, as amended (the "Code").

        6.02    No amounts awarded or accrued under this Plan shall actually be
funded, set aside or otherwise segregated prior to payment. The obligation to
pay the bonuses awarded hereunder shall at all times be an unfunded and
unsecured obligation of the Company. Plan participants shall have the status of
general creditors and shall look solely to the general assets of the Company for
the payment of their bonus awards.

        6.03    No Participant shall have the right to alienate, pledge or
encumber his/her interest in this Plan, and such interest shall not (to the
extent permitted by law) be subject in any way to the claims of the employee's
creditors or to attachment, execution or other process of law.

        6.04    Neither the action of the Company in establishing the Plan, nor
any action taken under the Plan by the Committee, nor any provision of the Plan,
shall be construed so as to grant any person the right to remain in the employ
of the Company or its subsidiaries for any period of specific duration. Rather,
each employee will be employed "at-will," which means that either such employee
or the Company may terminate the employment relationship at any time for any
reason, with or without cause, subject in each case to any employment agreement
between such person and the Company or any of its subsidiaries.

        6.05    This is the full and complete agreement between the Participants
and the Company with respect to their incentive bonus compensation for the 2008
fiscal year and the related service period through the Bonus Payment Date. This
Plan does not supersede, but is supplemental to, any provisions of any
employment agreement to which any of the Participants in this Plan may be party.

--------------------------------------------------------------------------------



Schedule I—Targets

        Targets Approved by the Compensation Committee.

--------------------------------------------------------------------------------






Schedule II—Stock Bonus Amounts


Payout Level for
Revenue Target
  Goldston
(# shares)   Payout Level
for Adjusted
OIBDA Target   Goldston
(# shares)  

1

    44,149     1     44,149  

2

    52,979     2     52,979  

3

    66,224     3     66,224  

4

    75,054     4     75,054  

5

    79,469              

6

    83,884     5     83,884  

7

    88,299     6     88,299  

 


Payout Level for
Revenue Target
  Randall
(# shares)   Ray
(# shares)   Helfand
(# shares)   Jordan
(# shares)   Popek
(# shares)   Wisk
(# shares)   Taragan
(# shares)   McArthur
(# shares)  

1

    12,228     12,171     10,452     8,505     12,228     11,569     8,877    
14,318  

2

    16,304     16,228     13,936     11,340     16,304     15,426     11,836    
19,091  

3

    20,380     20,285     17,421     14,175     20,380     19,282     14,796    
23,864  

4

    22,418     22,313     19,163     15,593     22,418     21,210     16,275    
26,251  

5

    24,456     24,342     20,905     17,010     24,456     23,139     17,755    
28,637  

6

    26,494     26,370     22,647     18,428     26,494     25,067     19,234    
31,024  

7

    28,532     28,399     24,389     19,845     28,532     26,995     20,714    
33,410  

 


Payout Level for
Adjusted OIBDA Target
  Randall
(# shares)   Ray
(# shares)   Helfand
(# shares)   Jordan
(# shares)   Popek
(# shares)   Wisk
(# shares)   Taragan
(# shares)   McArthur
(# shares)  

1

    12,228     12,171     10,452     8,505     12,228     11,569     8,877    
14,318  

2

    16,304     16,228     13,936     11,340     16,304     15,426     11,836    
19,091  

3

    20,380     20,285     17,421     14,175     20,380     19,282     14,796    
23,864  

4

    24,456     24,342     20,905     17,010     24,456     23,139     17,755    
28,637  

5

    26,494     26,370     22,647     18,428     26,494     25,067     19,234    
31,024  

6

    28,532     28,399     24,389     19,845     28,532     26,995     20,714    
33,410  

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.26



Schedule II—Stock Bonus Amounts
